Ch. Justice.
The doctrine of venue stands upon a different footing in this state from the English practice. In transitory actions, our statute regulates the place in which the venue should be laid, leaving the court the power to change it at their discretion to any of the designated places, which are ie the county in which the cause of action arose, or the plaintiff or defendant resides at the time of instituting the action, or if the defendant be not an inhabitant of the state, the county in which the process shall have been served upon him.” The plaintiff ought to lay his venue in one of these counties. In this case the venue is laid out of the prescribed bounds, and when this is shewn, we must bring it back within those bounds. If the defendants asked a favor, we might impose terms upon them and require an affidavit of merits ; but here they are asking only what the statute gives them. Let the venue be changed to the county of Hunterdon.
Ford, J. The statute is imperative, that the venue shall be laid in one of four places, but here it Is laid in neither.
Drake, concurred.
Venue -changed.